                           Case 2:21-cv-00099-DWC Document 22 Filed 05/25/21 Page 1 of 1
AO 450 (Rev. 5/85) Judgment in a Civil Case ρ




                                                United States District Court
                                                   WESTERN DISTRICT OF WASHINGTON
                                                             AT TACOMA


   DAVID SHARPE AND CAROL SHARPE,
                                                                           JUDGMENT IN A CIVIL CASE
                            Plaintiff,
                                                                           Case No.   2:21-CV-99-DWC
               v.

   WHIDBEY ISLAND PUBLIC HEALTH DISTRICT,

                            Defendants.




        Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the
jury has rendered its verdict.

 X     Decision by Court. This action came to consideration before the Court. The issues have been
considered and a decision has been rendered.

THE COURT HAS ORDERED THAT: Defendant’s Motion for Summary Judgment (Dkt. 9) is GRANTED.
Defendant’s Motion for Sanctions (Dkt. 15) is also GRANTED and Plaintiff’s counsel is directed to pay
Defendant’s counsel $750 within 60 days of today’s date. Defendant’s Cross-Motion for Sanctions (Dkt. 17) is
DENIED with prejudice.

           Dated this 25th day of May, 2021.



                                                               WILLIAM M. MCCOOL
                                                               Clerk


                                                               s/Dara Kaleel
                                                               Deputy Clerk
